60 F.3d 839NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Robert M. POWELL, Plaintiff-Appellant,v.IOLAB CORPORATION, Defendant-Appellee
No. 94-1400.
United States Court of Appeals, Federal Circuit.
May 1, 1995.

1
C.D.Cal.


2
APPEAL DISMISSED.


3
STIPULATION OF DISMISSAL WITH PREJUDICE UNDER RULE 42(b)


4
Plaintiff Appellant, Robert M. Powell, dismisses this Appeal in the United States Court of Appeals for the Federal Circuit, Appeal No. 94-1400 with prejudice, each side to bear its own costs in this appeal and in the underlying District Court litigation, Powell v. Iolab, United States District Court for the Central District of California, Case No. CV-93-4732-SVW(JRx).